Case 2:20-mj-08034-JZB Document 13 Filed 01/30/20 Page 1 of 1

AO 442 (Rév. 01/09) Arrest Warrant

 

 

UNITED STATES DISTRICT COUR x RECENED. tor

 

 

 

for the FEB 0
320}
District of Arizona 2020
CLERK U S DISTRICT COUR:
. OSTRICT OF ARIZONA

United States of America iY. DePuy |

v. )
Case No. 20-8034-2-MJ
)
Zachary Salter )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Zachary Salter 5
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment CO Superseding Indictment O Information © Superseding Information X Complaint
© Probation Violation Petition (1 Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to commit wire fraud and money laundering in violation of 18 U.S.C. § 371

aN? ‘Ao

Issuing officer’s signature

Date: Jan. 29, 2020

 

City and state: Phoenix, Arizona John Z. Boyle, U.S. Magistrate Judge

Printed name and title

 

 

Return

This warrant was receiv: d on (date) ‘7D , and the person was arrested on (date) | Ax | COCL )
at (city and state) a rai tZ_
Date: | 2 Lf YZ b )

 

 

 

Oy one ects Sivie

Printed na

 

 

 

   

 
